Citation Nr: 1008190	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  06 31-116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5. Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.

6. Entitlement to service connection for PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1966 until March 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The issues of entitlement to service connection for PTSD and 
a skin disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2003 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss disability.  

2.  The evidence added to the record since August 2003, when 
viewed by itself or in context of the entire record, relates 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the claim 
of entitlement to service connection for bilateral hearing 
loss disability.

3.  In an unappealed August 2003 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for tinnitus.  

4.  The evidence added to the record since August 2003, when 
viewed by itself or in context of the entire record, does not 
relate to any unestablished facts necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim entitlement to service connection for tinnitus.

5.  Service connection for PTSD was denied in a August 2003 
rating decision.  The Veteran was informed of that 
determination and did not appeal.  The evidence added to the 
record since the denial action is relevant and probative as 
to the issue of entitlement to service connection for PTSD.

6.  Bilateral hearing loss was not manifest during service, 
and an organic disease of the nervous system was not manifest 
within one year of separation.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision denying service 
connection for hearing loss disability is final.  New and 
material evidence has been received to reopen the claim to 
establish service connection for bilateral hearing loss 
disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  The August 2003 rating decision denying service 
connection for tinnitus is final.  New and material evidence 
has not been received to reopen the claim to establish 
service connection for tinnitus.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The August 2003 rating decision denying service 
connection for PTSD is final.  New and material evidence 
sufficient to reopen the claim has been received. 38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2009).

4.  Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  Such a letter was sent 
to the Veteran in April 2005, thus meeting the requirements 
of notice as related to Kent.

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in April 2004, June 2005 and March 2006 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the division of responsibility between VA 
and a claimant in developing an appeal.  Therefore, the 
Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  We 
additionally note that during his hearing before the 
undersigned in February 2009, the undersigned specifically 
informed the Veteran of additional evidence needed to support 
his claim and ordered that the Veteran's claims file be held 
open for an additional 30 days to allow the Veteran time to 
submit such evidence.  These actions further supplement VCAA 
notice provided to the Veteran under 38 C.F.R. § 3.159.  
Furthermore, the claims were readjudicated with the issuance 
of a supplemental statement of the case in January 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  However, under VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, VCAA provides 
that VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Because the 
claims of service connection for tinnitus is not reopened, 
the duty to assist does not apply to these claims.

Although the duty to assist does apply to the Veteran's 
reopened claim of service connection for PTSD, as the matter 
is remanded for additional development, the requirements of 
VCAA have been met.

With regard to the duty to assist the Veteran with 
development of his claim of service connection for bilateral 
hearing loss disability, we note that service treatment 
records and records of post-service VA treatment have been 
obtained.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration:  (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for bilateral hearing loss.  
Moreover, the post-service evidence does not indicate any 
current complaints or treatment referable to bilateral 
hearing loss until 34 years following separation.  
Furthermore, the weight of the competent evidence does not 
indicate a relationship between the current disability and 
active service.  For all of these reasons, the evidence does 
not indicate that the claimed disability may be related to 
active service such as to require an examination, even under 
the low threshold of McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record, including testimony provided at a February 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.  Additionally, the 
Board has reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Service connections for PTSD, bilateral hearing loss 
disability and tinnitus were previously addressed and denied 
in an August 2003 rating decision.  The appellant was 
informed of the decision and of his right to appeal.  When a 
claimant fails to timely appeal an RO decision denying his 
claim for benefits, that decision becomes final and can no 
longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 
52, 55 (2006).  Except as provided by law, when a case or 
issue has been decided and an appeal has not been taken 
within the time prescribed by law, the case is closed, the 
matter is ended, and no further review is afforded.  However, 
pursuant to 30 U.S.C. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for his claim has 
been satisfied.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

1. Bilateral Hearing Loss Disability

Entitlement to service connection for bilateral hearing loss 
disability was considered and denied in an August 2003 
decision.  Specifically, the RO determined that there was no 
competent evidence showing a relationship between the 
Veteran's hearing loss and active service.

The evidence of record at the time of the last final denial 
included service treatment records showing that the Veteran 
had normal ears, eardrums and hearing at separation in March 
1968, and the Veteran denied a history of ear trouble, 
running ears, and hearing loss.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

Post-service treatment records showed that in May 2002 the 
Veteran had a waxy buildup in both ears but no sign of 
infection and his hearing acuity was intact.  In an October 
2002 audio evaluation, the Veteran endorsed a history of 
military noise exposure. Testing revealed that the Veteran 
had bilateral high frequency sensorineural hearing loss with 
asymmetry at 6,000 and 8,000 Hertz.  His right ear was normal 
at 250 Hertz, he had sloping to severe sensorineural hearing 
loss with good word recognition. The Veteran's left ear was 
normal through 1,000 hertz, he had sloping to moderately 
severe sensorineural hearing loss with good word recognition.  
Finally, the record also included the Veteran's original 
claim made in March 2003 indicating onset of hearing loss 
during service.

In sum, the evidence showed that the Veteran had normal 
hearing at separation, claims to have had hearing loss since 
service, and that he had bilateral sensorineural hearing loss 
34 years.

Entitlement to service connection for bilateral hearing loss 
disability was denied and in August 2003 and VA sent the 
Veteran a letter informing the Veteran of the RO's denial.  
Enclosed with that letter was a copy of VA form 4107, 
explaining the Veteran's procedural and appellate rights.  
The Veteran did not appeal from the determination and it 
became final.  38 U.S.C.A. § 7105 (2009).

In June 2004 the Veteran submitted an application to reopen 
his claim. The application was denied in September 2005 and 
the Veteran appealed to the Board.

Since the last final denial in 2003, evidence added to the 
record includes statements by the Veteran endorsing a 
connection between in-service noise exposure and his current 
hearing loss.  Additionally, a March 2008 audiological 
consultation has been submitted, during which the Veteran was 
shown to have moderate to moderately severe bilateral 
sensorineural hearing loss with excellent speech recognition.  
Specifically, pure tone thresholds, in decibels, were as 
follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
45
50
55
55
65
65
70
70
LEFT
50
55
55
60
65
65
70
70

The Veteran endorsed a history of noise exposure during 
service.

At a February 2009 hearing, the Veteran indicated that he was 
subject to noise exposure during service. He also indicated 
that he had been seen by doctors in a VA facility at 
Sepulveda, California who told him that his hearing loss was 
related to military service.  The Veteran's claims file was 
left open for an additional 30 days to allow time for him to 
submit documentation, however no such documentation was 
submitted.  The Board notes that Sepulveda is part of VA's 
Greater Los Angeles Healthcare System, for which records have 
already been associated with the claims file and which do not 
include a medical opinion endorsing a connection between the 
Veteran's bilateral hearing loss and active service.

In sum, evidence added to the Veteran's claim since the last 
final denial includes statements by the Veteran indicating 
in-service noise exposure, clinical findings of bilateral 
hearing loss disability, and the Veteran's allegations that 
his current hearing loss is related to in-service noise 
exposure.  Clinical findings of hearing loss disability, 
documented by an audiological evaluation in March 2008, 
establishes that the Veteran's current hearing loss raises to 
the level of a compensable disability under VA regulations.  
See 38 C.F.R. § 3.385 (2009).

Evidence received showing that the Veteran has hearing loss 
disability is not cumulative of evidence which was of record 
at the last final denial.  Specifically, at the time of the 
prior denial, an October 2002 audio evaluation diagnosing the 
Veteran with bilateral sensorineural hearing loss, did not 
indicate the particular level of hearing thresholds as the 
March 2008 audio evaluation does.

In short, at the time of the prior decision the record did 
not include evidence of a hearing loss disability.  Since 
that determination, evidence of hearing loss disability has 
been added to the record.  When viewed in the context of the 
prior denial evidence of a disability confirmed by 
audiometric testing is new and material.  The Veteran's claim 
for service connection for a bilateral hearing loss 
disability is reopened.



2. Tinnitus

Entitlement to service connection for bilateral hearing loss 
disability was considered and denied in an August 2003 
decision.  Specifically, the RO determined that there was no 
competent evidence showing a relationship between the 
Veteran's hearing loss and active service.

The evidence of record at the time of the last final denial 
included service treatment records showing that the Veteran 
had normal ears and eardrums at separation the Veteran denied 
a history of ear trouble, running ears, and hearing loss.  
Post-service treatment records showed that in May 2002 the 
Veteran reported a three day history of spinning and 
dizziness.  These symptoms were associated with tinnitus 
which had been present longer than vertigo. The Veteran's 
ears were filled with wax but showed no signs of infection.  
In an October 2002 audio evaluation, the Veteran endorsed a 
history of military noise exposure and constant tinnitus in 
both ears with occasional dizzy spells.  In February 2003 the 
Veteran complained of bilateral tinnitus.  A CT scan of the 
Veteran's head was negative.

The record also included the Veteran's original claim made in 
March 2003 indicating onset of tinnitus during service.

In sum, the evidence showed that the Veteran had normal ears 
at separation, treatment for tinnitus 34 years after 
separation and a claimed indicating that tinnitus began 
during service submitted 25 years after separation.

Entitlement to service connection for tinnitus was denied and 
in August 2003 and VA sent the Veteran a letter informing him 
of the RO's denial.  Enclosed with that letter was a copy of 
VA form 4107, explaining the Veteran's procedural and 
appellate rights.  The Veteran did not appeal from the 
determination and it became final.  38 U.S.C.A. § 7105 
(2009).

In June 2004 the Veteran submitted an application to reopen 
his claim.  The application was denied in September 2005 and 
the Veteran appealed to the Board.

Since the last final denial in 2003, evidence added to the 
record includes statements from the Veteran endorsing in-
service onset of tinnitus and medical records documenting 
treatment of the disorder.  In March 2008 the Veteran 
underwent an audiological consultation during which the 
Veteran endorsed a history of in-service noise exposure. He 
also indicated that he had constant tinnitus in both ears.

At a February 2009 hearing, the Veteran indicated that he was 
subject to noise exposure during service and that he had 
experienced ringing in his ears since active service.

In sum, evidence added to the Veteran's claim since the last 
final denial includes statements by the Veteran indicating 
in-service noise exposure, complaints of tinnitus, and the 
Veteran's allegations that he has been experiencing symptoms 
since service.  Evidence showing that the Veteran has 
tinnitus is cumulative of evidence already of record at the 
last final denial.   The same is true of statements by the 
Veteran alleging in-service noise exposure and in-service 
onset of tinnitus.

The Board again notes that when the Veteran filed his prior 
claim, he had asserted that he had tinnitus since service.  
Recent assertions of tinnitus since service are therefore 
cumulative, even if presented in sworn testimony.  This 
recounting is not new.  See Goodwin v. Derwinski, 1 Vet. App. 
419, 424 (1991).

In short, the claim was previously denied for a lack of 
competent evidence showing a relationship between tinnitus 
and active service.  Since that time, no new evidence has 
been submitted to remedy this defect.  Accordingly, the 
application to reopen the claim is denied.

3.   PTSD

Entitlement to service connection for PTSD was considered and 
denied in an August 2003 decision.  Specifically, the RO 
determined that the evidence of record did not verify an in-
service stressor.

Service connection for posttraumatic stress disorder requires 
(1) medical evidence diagnosing the condition in accordance 
with § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred. 

Regarding the question of the occurrence of an in-service 
stressor to support the diagnosis of post-traumatic stress 
disorder, the evidence necessary to establish the occurrence 
of an in-service stressor varies depending on whether or not 
the Veteran engaged in combat with the enemy.  Gaines v. 
West, 11 Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
Veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f).

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor. Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such a 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed in-service stressor.  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The evidence of record at the time of the last final denial 
included service treatment records showing that at separation 
the Veteran was psychiatrically normal.  During his 
separation examination, the Veteran indicated that he did not 
have frequent trouble sleeping, nightmares, depression or 
excessive worry, or nervous trouble of any sort.  Post-
service records showed diagnosis and treatment of major 
depressive disorder in 2002.   In his claim for benefits, the 
Veteran alleged an in-service stressor but did not supply 
sufficient details for the stressor to be verified.

In sum, the evidence showed that the Veteran did not have a 
diagnosis of PTSD but did allege in-service stressors.

Entitlement to service connection for PTSD was denied in 
August 2003 and VA sent the Veteran a letter informing the 
Veteran of the RO's denial.  Enclosed with that letter was a 
copy of VA form 4107, explaining the Veteran's procedural and 
appellate rights.  The Veteran did not appeal from the 
determination and it became final.  38 U.S.C.A. § 7105 
(2009).

In June 2004 the Veteran submitted an application to reopen 
his claim.  The application was denied in September 2005 and 
the Veteran appealed to the Board.

Since the last final denial in 2003, evidence added to the 
record includes medical records showing diagnosis and 
treatment of PTSD beginning in 2004.  Additionally, the 
record now contains statements by the Veteran alleging 
specific stressors, including an incident in which he alleges 
that a fellow service member pointed a gun at him and pulled 
the trigger.  The weapon was not loaded and the service 
member was removed from the area, but not before being shot 
in the leg.  He was subsequently hospitalized.  The Veteran 
has identified this service member by name and has provided a 
range of dates during which he recalls the incident may have 
occurred.  Additionally the Veteran has submitted a statement 
from another service member who claim to have served with the 
Veteran and either witnessed or heard about the event.

In sum, evidence added to the Veteran's claim since the last 
final denial includes diagnoses of PTSD and sufficient 
information for VA to attempt to verify an alleged stressor.  
As the claims was previously denied for lack of diagnosis and 
verified stressor, this constitutes new and material evidence 
and the application to reopen the Veteran's claim is granted.



Service Connection

The Veteran claims entitlement to service connection for 
bilateral hearing loss disability.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Service connection for an organic disease of the nervous 
system, including sensorineural hearing, may be presumed if 
it became manifest to a degree of 10 percent disabling during 
the Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the Veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed bilateral hearing loss 
disability was incurred in combat.  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that the 
Veteran had normal ears, eardrums and hearing at separation 
and that he denied a history of ear trouble, running ears, 
and hearing loss.  On audiological evaluation at separation 
in March 1968, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

That service treatment records show the Veteran had normal 
hearing at separation does not in itself preclude a grant of 
service connection.  Again, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that bilateral hearing loss disability is related to active 
service, for the reasons discussed below.

Post-service treatment records showed that in May 2002 the 
Veteran had a waxy buildup in both ears but no sign of 
infection and his hearing acuity was intact.  In an October 
2002 audio evaluation, the Veteran endorsed a history of 
military noise exposure.  Testing revealed that the Veteran 
had bilateral high frequency sensorineural hearing loss with 
asymmetry at 6,000 and 8,000 Hertz.  His right ear was normal 
at 250 Hertz, he had sloping to severe sensorineural hearing 
loss with good word recognition. The Veteran's left ear was 
normal through 1,000 hertz, he had sloping to moderately 
severe sensorineural hearing loss with good word recognition.

In February 2003, the Veteran endorsed constant hearing loss 
which was helped through the use of hearing aids.  In March 
2008 the Veteran endorsed a history of noise exposure during 
service.  On audiological evaluation the Veteran was shown to 
have moderate to moderately severe bilateral sensorineural 
hearing loss with excellent speech recognition.  
Specifically, pure tone thresholds, in decibels, were as 
follows:




HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
45
50
55
55
65
65
70
70
LEFT
50
55
55
60
65
65
70
70

At a February 2009 hearing, the Veteran indicated that he was 
subject to noise exposure during service. He also indicated 
that he had been seen by doctors in a VA facility at 
Sepulveda, California who told him that his hearing loss was 
related to military service.  The Veteran's claims file was 
left open for an additional 30 days to allow time for him to 
submit documentation, however no such documentation was 
submitted.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's bilateral hearing loss is 
capable of lay observation and thus the Veteran's statements 
constitute competent evidence.  The Board must now consider 
the credibility of such evidence.  Again, service treatment 
records do not reflect in-service complaints referable to 
hearing loss nor does the Veteran's medical separation 
examination indicate a that he suffered from hearing loss or 
any disorder of the ears at separation.

The Board notes that the Veteran's claim that his hearing 
loss began during service is inconsistent with the evidence 
of record.  Specifically, at separation the Veteran denied 
any hearing loss he and did not complain of any heating-
related symptoms until 34 years after separation.  This gap 
in time is considered negative evidence, and weighs against 
the Veteran's credibility, rendering his statements reporting 
chronicity and continuity of symptomatology of limited 
probative value.  The Board finds the 34 year gap between 
separation from active service and the first complaint of 
hearing loss, along with a separation examination showing 
normal hearing and the lack of competent evidence of a link 
between the Veteran's bilateral hearing loss and active 
service to be more probative than the Veteran's statements 
alleging continuity.

In sum, the more probative evidence establishes that hearing 
loss first developed decades after service and thus the 
Veteran is not entitled to presumptive service connection for 
an organic disease of the nervous system, developed within 
one year of separation.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  Furthermore, the evidence also establishes that 
bilateral hearing loss disability is unrelated to service.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The application to reopen a claim of service connection for 
bilateral hearing loss disability is granted.

The application to reopen a claim of service connection for 
tinnitus is denied.

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.

Service connection for bilateral hearing loss disability is 
denied.


REMAND

Service Connection for a Skin Disorder

The Veteran has claimed entitlement to service connection for 
a skin disorder, manifest by welts, which he believes is 
secondary to herbicide exposure.  At a February 2009 hearing 
before the undersigned, the Veteran indicated that he had 
received VA treatment for itching of the skin as recently as 
September 2008.  A review of the claims file does not reveal 
that such treatment records have been acquired.

VA has a duty to assist the Veteran in the development his 
the claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  In this case relevant evidence, not of record, 
has been identified and VA must make efforts to acquire such 
records and associate them with the Veteran's claims file.

Service Connection for PTSD

In pursuing his claim of entitlement to service connection 
for PTSD, the Veteran has identified information relating to 
stressors, sufficient that verification of such stressors may 
be possible with additional research.  Should such stressors 
be verified, the Veteran should be afforded a VA examination 
to determine whether the verified stressors caused his 
current PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
determine the name and location of the 
physician who treated the Veteran's skin 
in September 2008.  An attempt should be 
made to acquire such records and associate 
them with the Veteran's claims file.  If 
the records cannot be located, that fact 
should be documented within the file.

2.  An attempt should be made to verify 
the Veteran's alleged in-service stressor 
involving a man by the name of [redacted] 
[redacted].  Specifically, the following 
questions should be answered:

Did [redacted] serve with the 
Veteran in Vietnam, and if so, was Mr. 
[redacted] injured by a gun shot wound to 
the leg?  

Were charges were brought against Mr. 
[redacted] or was a military police report 
generated?

Did [redacted] serve with the 
Veteran during Vietnam?
	
3.  If any one of the above may be 
answered in the affirmative, the Veteran 
is to be scheduled for a VA examination.  
The examiner should determine what, if 
any, psychiatric disorders the Veteran 
suffers from.   If PTSD is diagnosed, the 
examiner should opine on whether, assuming 
the alleged stressor involving [redacted] 
[redacted] is true, such stressor caused the 
Veteran's PTSD.ciated wioth  records have 
tressors.ce and that he bruses easily e of 
the exam.ear pathology.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


